United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41292
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FIDEL RODRIGUEZ-SANCHEZ, also known as Fidel Rodriguez-Liberato,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:06-CR-267-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Fidel Rodriguez-Sanchez appeals the sentence imposed

following his guilty-plea conviction for being found in the

United States after deportation after having previously been

convicted of an aggravated felony in violation of 8 U.S.C.

§ 1326(a) and (b).   Rodriguez-Sanchez’s sole issue on appeal is

that the district court erred by ordering him to cooperate in the

collection of a DNA sample as a condition of supervised release.

This claim is not ripe for review on direct appeal.     See United



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-41292
                               -2-

States v. Carmichael, 343 F.3d 756, 761-62 (5th Cir. 2003).

Rodriguez-Sanchez concedes that this issue is foreclosed.

     APPEAL DISMISSED.